In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the appeal is from an order of the Supreme Court, Suffolk County (Molia, J.), dated May 5, 2003, which granted the petition.
Ordered that the order is affirmed, with costs.
The infant petitioner was injured while he was on a slide in a school playground. The petitioner established that there was a reasonable excuse for the delay in serving a notice of claim, the appellant acquired actual knowledge of the essential facts constituting the claim within 90 days of its accrual or a reasonable time thereafter, and the appellant did not suffer substantial prejudice by the delay (see D'Alessandro v New York City Tr. Auth., 83 NY2d 891, 893 [1994]; Matter of Barrios v City of New York, 300 AD2d 480, 481 [2002]). Accordingly, the Supreme Court providently exercised its discretion in granting the application. Altman, J.P., Krausman, Goldstein and Mastro, JJ., concur.